Exhibit 10.4

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (this “Agreement”) is dated as of November 10, 2016,
and made by EQC Operating Trust, a Maryland real estate investment trust (“EQC
Operating”), in favor of Equity Commonwealth, a Maryland real estate investment
trust (“Equity Commonwealth”).

 

RECITALS

 

A.            EQC Operating is a wholly-owned subsidiary of Equity
Commonwealth.  Equity Commonwealth is contributing all or substantially all of
its assets to EQC Operating, of which Equity Commonwealth is the sole
unitholder, so that Equity Commonwealth can operate as an “umbrella partnership
real estate investment trust” (the “Restructuring”).

 

B.            Equity Commonwealth is party to that certain Indenture, dated as
of July 9, 1997 (the “Indenture”), between Equity Commonwealth and U.S. Bank
National Association, as successor to State Street Bank and Trust Company, as
Trustee (the “Trustee”), relating to Equity Commonwealth’s issuance, from time
to time, of various series of debt securities.

 

C.            Equity Commonwealth currently has outstanding the debt securities
set forth on Exhibit A attached hereto (the “Outstanding Notes”).

 

D.            In connection with the Restructuring and in consideration for the
contribution by Equity Commonwealth of all or substantially all of its assets to
EQC Operating in the Restructuring, EQC Operating has agreed, as between Equity
Commonwealth and EQC Operating, to assume the indebtedness of Equity
Commonwealth represented by the Outstanding Notes.

 

E.            The purpose of this Agreement is to evidence the assumption by EQC
Operating of the indebtedness of Equity Commonwealth represented by the
Outstanding Notes.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, EQC
Operating hereby agrees with and for the benefit of Equity Commonwealth from
time to time as follows:

 

1.                                      Assumption

 

(a)           As between Equity Commonwealth and EQC Operating, EQC Operating
hereby unconditionally and expressly assumes the due and punctual performance of
all payment obligations (the “Indebtedness Payment Obligations”) of Equity
Commonwealth under and in respect of the indebtedness represented by the
Outstanding Notes, including, without limitation, the payment of all principal,
interest, any yield maintenance premium or other prepayment charge in respect of
such indebtedness, costs of enforcement of the rights of the holders of such
indebtedness and other charges, fees and costs arising out of or related to such
indebtedness (collectively, the “Indebtedness”), all to the same extent and with
the same effect as if EQC Operating had originally executed all agreements,
instruments and other documents evidencing, arising out of or related to such
Indebtedness (collectively, and as amended from time to time, the “Documents”)
and had been named as an additional original obligor therein in respect of the
Indebtedness.

 

(b)           EQC Operating shall satisfy the Indebtedness Payment Obligations
by making payments (i) directly to the holders of the Indebtedness (or any
trustee acting on behalf of such holders) in accordance with the Indenture or
(ii) directly to Equity Commonwealth, as instructed by Equity

 

--------------------------------------------------------------------------------


 

Commonwealth from time to time as reimbursement in the event Equity Commonwealth
has been required to make any payments to the holders (or any trustee acting on
behalf of such holders).

 

(c)           EQC Operating acknowledges and agrees that no occurrence or
circumstance occurring after the date of this Agreement shall cause a reduction
in EQC Operating’s obligations to Equity Commonwealth under this Agreement,
other than the subsequent payment by EQC Operating in cash of the Indebtedness.

 

2.                                      Assumption Absolute

 

EQC Operating’s obligations under this Agreement shall in all respects be
continuing, absolute, unconditional and irrevocable, and shall remain in full
force and effect until all of the Indebtedness has been paid in full.  EQC
Operating agrees that the Indebtedness will be paid strictly in accordance with
the terms of each of the Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of Equity Commonwealth with respect thereto.  The liability of EQC
Operating under this Agreement shall be absolute, unconditional and irrevocable
irrespective of:

 

(a)           any change in the time, manner, or place of payment of, or in any
other term of, the Indebtedness or any of the Documents or any other extension,
compromise or renewal of the Indebtedness;

 

(b)           any reduction, limitation, impairment or termination of the
Indebtedness for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and EQC Operating hereby
waives any right to or claim of) any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, the Indebtedness;

 

(c)           any amendment to, rescission, waiver or other modification of, or
any consent to departure from, any of the terms of any of the Documents;

 

(d)           any addition, exchange, release, surrender or non-perfection of
any collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any guaranty, securing any of the Indebtedness; or

 

(e)           any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, Equity Commonwealth or EQC
Operating.

 

3.                                      Continued Liability

 

Notwithstanding the assumption by EQC Operating of the Indebtedness of Equity
Commonwealth pursuant to Section 1(a), as between Equity Commonwealth and the
holders of the Indebtedness, Equity Commonwealth shall continue to be the
primary obligor with respect to the Indebtedness and Equity Commonwealth shall
not be released from its obligations under the Indebtedness as a result of this
Agreement.  In no event shall this Agreement be construed to constitute an
assignment or transfer of any of the rights or obligations of Equity
Commonwealth under the Documents.

 

2

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties

 

EQC Operating represents, warrants and affirms as follows:

 

(a)           EQC Operating is a real estate investment trust duly organized and
validly existing under the laws of the state of Maryland with all requisite
power and authority to own and operate its properties, to conduct its business
as proposed to be conducted and to enter into and perform its obligations under
this Agreement.

 

(b)           This Agreement constitutes a legal, valid and binding obligation
of EQC Operating enforceable against it in accordance with its terms.

 

5.                                      Binding Effect, Etc.

 

This Agreement shall be binding upon EQC Operating and its successors and
assigns and shall inure to the benefit of Equity Commonwealth and its successors
and assigns; provided, however, that EQC Operating may not assign any of its
obligations or rights under this Agreement.  Equity Commonwealth is the intended
beneficiary of the obligations of EQC Operating under this Agreement and shall
be entitled to commence and pursue any action or proceeding against EQC
Operating with respect to EQC Operating’s obligations under this Agreement.

 

6.                                      Amendments

 

This Agreement may not be amended, supplemented, modified or otherwise
terminated without the prior written consent of Equity Commonwealth and EQC
Operating.

 

7.                                      Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
in any number of separate counterparts, each of which, when so executed, shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute but one and the same instrument.

 

8.                                      Severability

 

The illegality or unenforceability of any provision of this Agreement shall not
in any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement.

 

9.                                      Headings

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.                               No Waiver; Remedies

 

No failure on the part of Equity Commonwealth to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

3

--------------------------------------------------------------------------------


 

11.                               Governing Law; Jurisdiction

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT
TO THIS AGREEMENT OR ANY OF THE DOCUMENTS MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE OF MARYLAND, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EQC OPERATING CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EQC OPERATING
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NONCONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY OF THE DOCUMENTS RELATED HERETO OR THERETO.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF OBLIGOR TO COMMENCE PROCEEDINGS OR BRING ANY
ACTION OR OTHERWISE PROCEED AGAINST EQC OPERATING IN ANY COURT OF ANY OTHER
JURISDICTION.

 

12.                               Waiver of Jury Trial

 

EQC OPERATING WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY OBLIGOR AGAINST EQC OPERATING, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EQC OPERATING AGREES THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, EQC OPERATING FURTHER AGREES THAT ITS
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

[The remainder of this page is intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered on the date first above written.

 

 

EQC OPERATING TRUST

 

 

 

 

By:

/s/ Orrin S. Shifrin

 

 

Orrin S. Shifrin

 

 

Executive Vice President, General Counsel and Secretary

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

EQUITY COMMONWEALTH

 

 

 

By:

/s/ Adam S. Markman

 

 

Adam S. Markman

 

 

Executive Vice President, Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Outstanding Notes

 

Type

 

Issue Date

 

Maturity Date

 

Rate

 

Original
Principal

 

Balance

 

Senior notes

 

6/25/2007

 

6/15/2017

 

6.25

%

$

250,000,000.00

 

$

250,000,000.00

 

Senior notes

 

9/18/2007

 

1/15/2018

 

6.65

%

$

250,000,000.00

 

$

250,000,000.00

 

Senior notes

 

9/17/2010

 

9/15/2020

 

5.88

%

$

250,000,000.00

 

$

250,000,000.00

 

Senior notes

 

7/25/2012

 

8/1/2042

 

5.75

%

$

175,000,000.00

 

$

175,000,000.00

 

 

--------------------------------------------------------------------------------